NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID R. PRIEST,                                No. 18-35018

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00133-JLQ

 v.
                                                MEMORANDUM*
D. HOLBROOK, Superintendent; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      David R. Priest, a Washington state prisoner and member of the Colville

Indian tribe, appeals pro se from the district court’s judgment dismissing his action

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) alleging that defendants’ confiscation of his golden eagle feathers



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his First Amendment right to free exercise of his Native American religion

and his rights under RLUIPA. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680

F.3d 1113, 1118 (9th Cir. 2012). We reverse and remand.

      The district court dismissed Priest’s free exercise claim on the ground that

Priest failed to allege a substantial burden to the practice of his religion. However,

Priest alleged that the prison confiscated his sacred golden eagle feathers, he was

unable to secure any additional feathers while incarcerated, and as a result he was

unable to participate in Native American religious ceremonies in accordance with

his religious beliefs. Liberally construed, these allegations were “sufficient to

warrant ordering [defendant] to file an answer.” Wilhelm, 680 F.3d at 1116;

Walker v. Beard, 789 F.3d 1125, 1138 (9th Cir. 2015) (elements of a free exercise

claim). Furthermore, contrary to the district court’s holding, Priest’s free exercise

claim is not barred even if state remedies exist for the loss of property. See Wood

v. Ostrander, 851 F.2d 1212, 1215 (9th Cir. 1988) (“[T]he existence of state

remedies is irrelevant . . . where the plaintiff alleges a violation of a substantive

right under . . . the Bill of Rights . . . .”). We reverse and remand Priest’s free

exercise claim for further proceedings consistent with this disposition.

      The district court dismissed Priest’s RLUIPA claim on the ground that

money damages are not available as a remedy for RLUIPA violations. However,


                                            2                                     18-35018
in addition to monetary relief, plaintiff also requested “such other relief as it may

appear plaintiff is entitled to.” Because the relief Priest seeks is not limited to

monetary relief, we reverse dismissal of Priest’s RLUIPA claim and remand for the

district court to consider the merits of this claim in the first instance.

      REVERSED and REMANDED.




                                            3                                    18-35018